DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(a) rejection on claims 2-4 and 20 is hereby withdrawn.
In view of the amendment, previous 112(b) rejection on claims 1-6, 8-10, 12, 13 and 17-23, previous 112(b) rejection on claims 18 and 19 and previous 112(b) rejection on claims 22 and 23 are hereby withdrawn.
In view of the amendment, previous 112(d) rejection on claim 4, previous 112(d) rejection on claims 21-23, previous 112(d) rejection on claim 22 and previous 112(d) rejection on claim 23 are hereby withdrawn.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3, --- said --- needs to be inserted in front of “gelling agent”, and in lines 4-5, “Hydroxyethyl Acrylate/Sodium Acryloyldimethyl Taurate Copolymer” needs to be deleted. 
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: In line 3, “a group” needs to be changed to --- the group ---.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-10, 12, 13, 17-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 1, Applicant recites “c) an aqueous phase comprising about 1.5-10% w/w gelling agent, wherein the gelling agent is Hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer; . . .”.  As previously indicated, there seems to be no support for the range 1.5-10 wt.% (specifically, the lower end of the range) for the gelling agent amount in the originally filed disclosure. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In Claim 5, Applicant recites “b) an oily phase comprising . . . 1.5-10% w/w of Polyethylene glycol ethers of oleyl or lauryl alcohol sorbitan fatty acid mono ester or Polyoxyl 20 Cetostearyl ether or mixtures thereof; . . .”.  As previously indicated, there seems to be no support for the claimed range (specifically, the lower end (1.5 wt.%) of the range) in the originally filed disclosure. 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claim 21, Applicant recites “b) . . . 1.5-10% w/w of Polyethylene glycol ethers of oleyl or lauryl alcohol sorbitan fatty acid mono ester or Polyoxyl 20 Cetostearyl ether or mixtures thereof; c) an aqueous phase comprising 1.5-5% w/w of a gelling agent, . . .”.  There seems to be no support for the lower ends (1.5 wt.%) of both of the claimed ranges in the originally filed disclosure. 
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
(a) In Claim 22, Applicant recites “Glycerin USP 1.5-10% w/w; Hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer 1.5-4% w/w; . . . Cetyl alcohol 3-40% w/w; Stearyl alcohol 3-40% w/w;. . . Butylated Hydroxytoluene USP 0.20% w/w; Potassium Hydroxide Q.S.;” 
There is no support for the followings: (i) the wt.% for Glycerin USP (specifically, the lower end of the claimed range); (ii) the wt.% range (1.5-4 wt.%) for the Hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer; (iii) the wt.% ranges for Cetyl alcohol and Stearyl alcohol; (iv) “Butylated Hydroxytoluene USP 0.20% w/w”; and (v) the amount “Q.S.” for Potassium Hydroxide.
(b) Also, in claim 22, applicant changed the amount of polyoxyl 20 cetostearyl ether to 2-8 wt.% and changed the amount of Laureth 4 to 2-8 wt.%.  There seems to be no support for such ranges for the amount of polyoxyl 20 cetostearyl ether and Laureth 4 in the originally filed disclosure.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claim 23, Applicant recites “Butylated Hydroxytoluene USP 0.20% w/w; Potassium Hydroxide Q.S.; . . .”.
There is no support for the followings: (i) “Butylated Hydroxytoluene USP 0.20% w/w”; (iii) the amount “Q.S.” for Potassium Hydroxide.
Allowable Subject Matter
Claims 2, 3 and 20 are allowed.  As previously indicated, Manetta’165 does not teach or suggest using instant Hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer.  
Response to Arguments
Applicant argues that instant limitation “1.5-10% w/w gelling agent” (as claimed in instant claim 1) is supported in [0097] of present specification where it is stated that the aqueous phase comprises 0.1-12% w/w gelling agent.  However, although present specification provides support for the higher end (10 wt.%) of the claimed range ([0052] of present specification states that the gelling agent can be present in the amount of 0.1-10 wt.%), the specification does not seem to provide support for the lower end (1.5 wt.%) of the claimed range.
Applicant argues that instant limitation “1.5-10% w/w of Polyethylene glycol ethers of oleyl or lauryl alcohol or sorbitan fatty acid mono ester or Polyoxyl 20 Cetostearyl ether or mixtures thereof” (as recited in instant claims 5 and 21) is supported in [0151] and [0028].  However, although there is support in the present specification (see [0151] which states that the emulsifier or surfactant-emulsifier can be present in the amount of 2-10 wt.%) for the higher end of the claimed range, the specification does not seem to provide support for the lower end (1.5 wt.%) of the claimed range.
Applicant argues that instant limitation “Glycerin USP 1.5-10 wt.%” is supported in [0147] of present specification which discloses “0.5 to 10% of a solvent and/or penetrating agent or penetration enhancers . . . glycerol . . .”.  However, although the paragraph supports the higher end of the claimed range, it does not provide support for the lower end of the claimed range.  Also, there is no support for the claimed range “1.5-4% w/w” for the amount of the Hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer.
Applicant argues that the support for “Cetyl alcohol 3-40% w/w” and “stearyl alcohol 3-40% w/w” as claimed in instant claim 22 can be found in (i) [0145]-[0146] of present specification where it is stated that the oily phase (which can comprise cetyl alcohol and stearyl alcohol) may be present in the amount of 8-40 wt.% relative to the total weight of the composition; and also in (ii) Table 2 which discloses “cetyl alcohol 2-6  wt.% and stearyl alcohol 1.5-5 wt.%.”  However, it is apparent that [0145]-[0146] of present specification, and/or Table 2 for Example 2 (as pointed by applicant) does not support instant limitations “Cetyl alcohol 3-40% w/w” and “stearyl alcohol 3-40% w/w” as claimed in instant claim 22.
Applicant argues that since [0154] of present specification states that it is desirable that the compositions are chemically stable and protected from degradation by oxidation and since the use of antioxidants like Butylated Hydroxytoluene is well known in the art, there is support for instant limitation “Butylated Hydroxytoluene USP 0.20% w/w”.  However, whether the butylated hydroxytoluene is a well known antioxidant in the art is irrelevant.  Instant limitation “Butylated Hydroxytoluene USP 0.20% w/w” was not described in the originally filed specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention.
Applicant points to [0148] for support for the instant limitation “Potassium Hydroxide Q.S.”.  However, the paragraph does not mention anything about the amount for the potassium hydroxide.
In response to the Examiner’s comment concerning previously filed Saha’s 132 Declaration, applicant (in their REMARKS) has tried to explain the huge discrepancy between the viscosity of 0.1-2 poise (as stated in present specification) and the viscosity of 502 poise as shown in the declaration.  However, setting aside whether or not applicant’s explanation is persuasive, the Examiner still believes that the comparison made in the declaration is not commensurate in scope with the broadest claim since the composition shown in Table 1 of the declaration represents the preferred embodiment of the dependent claim 23 (which means that even if applicant’s declaration successfully showed a superior result (which the Examiner is not convinced of) through the comparative experimental data shown in the declaration, such superior result would be limited only to the specific composition used in the declaration (i.e., the result would not be persuasive in showing the superior results of instant invention of the broadest claims (1, 2 and 5)).  See MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 9, 2021